UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirement. A separate N-CSR will be filed for those series, as appropriate. Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Fund Dreyfus Yield Enhancement Strategy Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Alternative Diversifier Strategies Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Board Members Information 28 Officers of the Fund 30 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Alternative Diversifier Strategies Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Alternative Diversifier Strategies Fund, covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by Jeffrey M. Mortimer, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus Alternative Diversifier Strategies Fund’s Class A shares produced a total return of 0.29%, Class C shares returned –0.37%, Class I shares returned 0.45%, and Class Y shares returned 0.82%. 1 In comparison, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”) returned 5.21%, and the Barclays U.S. Aggregate Index returned 1.96% for the same period. 2 The Hybrid Index, which reflects a 50%/50% blend of the S&P 500 Index and the Barclays U.S. Aggregate Index, returned 3.92% for that period. 3 Financial markets encountered heightened volatility during the reporting period amid shifting global economic sentiment. The fund lagged the Hybrid Index, mainly due to its exposure to falling commodity prices. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally allocates its assets across non-traditional or “alternative” asset classes and investment strategies. The fund is designed to complement and diversify traditional stock and bond portfolios. The fund uses a “fund of funds” approach in which we allocate assets among other investment companies (the underlying funds) that invest in asset classes and investment strategies that typically have had a low correlation to each other and to traditional equity and fixed-income asset classes. We currently intend to allocate the fund’s assets among underlying funds that employ the following alternative investment strategies: long/short equity strategies, absolute return hedge strategies, real estate-related strategies, commodities strategies, global macro strategies, and managed futures strategies. As of October 31, 2015, the fund held positions in nine underlying funds: AQR Managed Futures Strategy Fund, ASG Global Alternatives Fund, ASG Managed Futures Strategy Fund, DFA Commodity Strategy Portfolio, Dynamic Total Return Fund, Dreyfus Research Long/Short Equity Fund, Dreyfus Select Managers Long/Short Fund, Dreyfus Global Real Estate Securities Fund, and Dreyfus Global Real Return Fund. Shifting Economic Sentiment Sparked Market Turmoil Financial markets encountered heightened volatility throughout the reporting period. A U.S. stock market rally over the first several months of the reporting period was sparked by employment gains and improved consumer and business sentiment. In contrast, investors responded negatively in March to sluggish domestic economic growth stemming in part from severe winter weather. The economy regained traction in the spring, and stocks resumed their advance until a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer, but a strong rebound in October enabled the S&P 500 Index to end the reporting period with a moderate gain. In the U.S. bond market, aggressively accommodative monetary policies in Europe and Japan triggered robust demand for U.S. government securities from global investors, sending longer term yields lower through the end of 2014. In the spring of 2015, a strengthening 3 DISCUSSION OF FUND PERFORMANCE (continued) domestic economy sent bond yields higher, erasing previous price gains. However, renewed worries over the summer about economic instability in China caused yields to fall again, and the Barclays U.S. Aggregate Index ended the reporting period in positive territory. An appreciating U.S. dollar undermined returns from international investments for U.S. residents. Moreover, stocks and bonds in the emerging markets lost considerable value amid economic instability and declining commodity prices. Alternative Investments Produced Mixed Results The fund’s various underlying strategies produced divergent results in this environment. Most notably, relative performance was undermined by modest exposure to struggling commodity markets through DFA Commodity Strategy Portfolio. In addition, Dreyfus Research Long/Short Equity Fund experienced shortfalls in the financials sector. The fund achieved better relative results from ASG Managed Futures Strategy Fund, which benefited from long positions among fixed-income securities and short positions among commodities and emerging-markets currencies. AQR Managed Futures Strategy Fund also fared well. Finally, Dreyfus Select Managers Long/Short Fund successfully established short positions among biotechnology companies in the health care sector and oil-and-gas producers in the energy sector. Positioned for Continued Market Volatility We expect market volatility to persist due to uncertain global economic conditions, upcoming short-term interest-rate hikes in the United States, and a strong U.S. dollar. Still, the U.S. economy has continued to grow, inflation has remained low, and aggressively accommodative monetary policies have set the stage for recoveries in several international markets. In our judgment, the fund’s diversifier strategies can help mitigate the impact of market volatility on more traditional investments. In anticipation of further market turbulence, we recently made several adjustments to the fund’s allocations. We reduced the fund’s exposure to Dreyfus Select Managers Long/Short Fund, Dreyfus Global Real Return Fund, and Dreyfus Dynamic Total Return Fund. We reallocated those assets to increased positions in AQR Managed Futures Strategy Fund, ASG Global Alternatives Fund, and ASG Managed Futures Strategy Fund. In our view, these changes position the fund appropriately for the foreseeable future, and we remain prepared to readjust the fund’s allocations as circumstances warrant. November 16, 2015 Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. Short sales involve selling a security the fund does not own in anticipation that the security’s price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Short positions in stocks involve more risk than long positions in stocks because the maximum sustainable loss on a stock purchased is limited to the amount paid for the stock plus the transaction costs, whereas there is no maximum attainable price on the shorted stock. In theory, stocks sold short have unlimited risk. It is 4 possible that the market value of securities the fund holds in long positions will decline at the same time that the market value of the securities in the fund has sold short increases, thereby increasing the fund’s potential volatility. Leveraging occurs when the fund increases its assets available for investment using borrowing or similar transactions. Short sales effectively leverage the fund’s assets. The use of leverage may magnify the fund’s gains or losses. Exposure to the commodities markets may subject the fund to greater volatility than investments in traditional securities. The values of commodities and commodity-linked investments are affected by events that might have less impact on the values of stocks and bonds. Investments linked to the prices of commodities are considered speculative. Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. ² SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Barclays U.S. Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. 3 SOURCE: FactSet — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Hybrid Index reflects a 50/50 blend of the Standard & Poor’s 500 Composite Index and the Barclays U.S. Aggregate Index. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Alternative Diversifier Strategies Fund Class A shares, Class C shares, Class I shares, and Class Y shares, with Standard & Poor’s 500 Composite Price Index, the Hybrid Index and Barclays U.S. Aggregate Index † Source: Lipper Inc. †† Source: Factset. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Alternative Diversifier Strategies Fund on 3/31/14 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “S & P 500 Index”) as well as to a Hybrid Index reflecting a 50/50 blend of the Standard & Poor’s 500 Composite Stock Price Index and the Barclays U.S. Aggregate Index (the “Barclays Index”) on that date . All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The S
